Title: From George Washington to Major General Alexander McDougall, 25 March 1779
From: Washington, George
To: McDougall, Alexander


Dear Sir,
Head Quarters Middle Brook March 25, 79
I duly received your favour of the 20th instant—Mr H—— has just delivered me that of the 22d—The letter and inclosures referred to in it have not yet come to hand.
I have had a good deal of conversation with Mr H—— He appears to be a sensible man capable of rendering important service; if he is sincerely disposed to do it—From what you say—I am led to hope he is; but nevertheless, if he is really in the confidence of the enemy; as he himself believes to be the case, it will be prudent to trust him with caution and to watch his conduct with a jealous eye.

I always think it necessary to be very circumspect with double spies. Their situation in a manner obliges them to trim a good deal in order to keep well with both sides; and the less they have it in their power to do us mischief, the better; especially if we consider that the enemy can purchase their fidelity at a higher price than we can. It is best to keep them in a way of knowing as little of our true circumstances as possible; and in order that they may really deceive the enemy in their reports, to endeavour in the first place to deceive them—I would recommend, that the same rule should be observed in making use of Mr H—— who notwithstanding the most plausible appearances may possibly be more in earnest with the enemy than with us—By doing this we run the less risk and may derive essential benefit. He is gone on to Philadelphia.
Inclosed is a copy of a resolve of Congress of the 15th; which so far as it affects the troops under your command you will be pleased to assist me in executing as speedily as possible. With real regard & esteem I am D. Sir Your most Obedt servt
Go: Washington
